DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, which papers have been placed of record in the file. Claims 1 – 7 are entitled to a priority date of October 26, 2018.


Title

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggests amending the title to incorporate a lubrication path which lubricates each of a plurality of suction side bearings in series. 


Claim Objections

Claims 3 – 6 are objected to because of the following informalities:    

Claims 3 – 6 all recite the phrase …and other.. to introduce components (e.g. …and other suction-side bearing…). Examiner suggests amending all instances of …and other… that introduce components to …and an other…. Instances of …the other… are okay and the above amendment would not necessitate amendment of instances of …the other…

Appropriate correction is required.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:



(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moto (JP S59-215985).

With regards to Claim 1:

Moto discloses a screw compressor (Figure 1) comprising:

a plurality of screw rotors (male rotor 4, female rotor 5);

a plurality of suction-side bearings (bearings 6, 7) that each rotatably support a suction side of the plurality of screw rotors and a plurality of discharge-side bearings (bearings 8, 9) that each rotatably support a discharge side of the plurality of screw rotors (as seen in Figure 1); and

a casing (casings 1, 2, 3) that houses the plurality of screw rotors (in chamber 1), the plurality of suction-side bearings (in chamber 2), and the plurality of discharge-side bearings (in chamber 3), wherein

each of the plurality of screw rotors includes

a lobe section with a plurality of lobes (unlabeled but see lobes of rotors 4, 5 in Figure 2), and

a suction-side shaft section (shaft sections 4b, 5b) and a discharge-side shaft section (shaft sections 4a, 5a) each disposed at both ends of the lobe section,

the casing has

a housing chamber (chamber 1) that houses the lobe sections of the plurality of screw rotors, and

a lubrication path (oil passage 25) in which liquid (“oil”) that lubricates the plurality of suction-side bearings circulates, and

the lubrication path is a path in which respective passages to lubricate each of the plurality of suction-side bearings are connected in series and a most downstream part is connected to the housing chamber (see Figure 1, oil passage .

With regards to Claim 3:

Moto discloses the plurality of screw rotors are composed of a pair of screw rotors (male rotor 4, female rotor 5), the plurality of suction-side bearings include one suction-side bearing (bearing 6) that supports one of the pair of screw rotors (via shaft section 4b) and other suction-side bearing (bearing 7) that supports other of the pair of screw rotors (via shaft section 5b), and the lubrication path is configured through series connection of a liquid feed passage (oil inlet passage 23) into which the liquid fed from external flows, a first passage (oil passage 25) to lubricate the one suction-side bearing, a second passage (oil passage 38) to lubricate the other suction-side bearing, and a collection liquid passage (oil passage 45) that communicates with the housing chamber in that order (as seen in Figure 1, see also English translation).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Moto (JP S59-215985) in view of Akei et al. (hereafter “Akei” – US 2017/0356448).

With regards to Claims 2 and 6:

Moto discloses the casing has a plurality of suction-side bearing chambers (chambers 6a, 7a) in which the plurality of suction-side bearings are each disposed, and a plurality of shaft holes that are provided in a partition that separates the plurality of suction-side bearing chambers from the housing chamber and in which the suction- side shaft sections of the plurality of screw rotors are each inserted (unlabeled but see suction side shaft sections 4b, 5b .

Moto does not explicitly disclose a shaft seal member is disposed in each of gaps between the suction-side shaft sections of the plurality of screw rotors and the plurality of shaft holes. Akei (Figure 6) teaches suction side bearings (96, 98) being lubricated in series via a lubrication path (185, 188, 189). Akei teaches that in “In order to facilitate this sequential flow through the suction end bearings, they may have additional sealing … to prevent/resist leakage directly from the suction end bearings to the rotors. Exemplary suction end seals may be constructed as conventional rotary shaft seals” (Paragraph 57). MPEP 2143A teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, given the teachings of Akei, it would have been obvious to one of ordinary skill in the art to modify Moto by adding shaft seals between the suction side bearing chambers and the rotor chambers in order to “prevent/resist leakage directly from the suction end bearings to the rotors”, thus ensuring the bearings get sufficient lubrication and the lubricant follows the path intended by Moto through oil passage (45) and opening (46). 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Moto (JP S59-215985) in view of Dammann (US 4662832).



Moto discloses the pair of screw rotors (male rotor 4, female rotor 5) are disposed in such a manner that axis lines of both of the screw rotors are horizontal (see Figure 1). 

Moto does not explicitly disclose an outer diameter of the one suction-side bearing is smaller than an outer diameter of the other suction-side bearing. Dammann (Figure 2) teaches a scroll compressor include a male rotor (16), and a female rotor (18), the male rotor having a suction-side bearing (26 or 42 – it is unclear which is the suction side, but it does not matter since either side teaches the recited feature) and the female rotor having an other suction-side bearing (58 or 62). Dammann further teaches that an outer diameter of the one suction-side bearing is smaller than an outer diameter of the other suction-side bearing (see Figure 2). In both Moto and Dammann, the male rotor is the rotor driven by an external driver. As such, the bearings of the male rotor may be subject to forces/torque larger than the female rotor, which is driven by the male rotor. Given the teachings above, it would have been obvious to one of ordinary skill in the art to modify Moto by making the female rotor bearing smaller than the male rotor bearing in order to compensate for differences in forces between the bearings. 


Allowable Subject Matter

Claims 4, 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

The prior art does not teach the features of Claims 4 or 5. Moto is silent to the serpentine-type flow path recited in Claims 4 and 5. Akei (Figure 6) teaches the serpentine-type flow path recited in Claims 4 and 5. However, Akei teaches this applied to the discharge side bearings, not the suction side bearings. In fact, Akei explicitly teaches a different style flow path for the suction side bearings. Furthermore, Akei does not teach the collection liquid passage in either the primary or second chamber of either bearing. Akei does not teach the collection liquid passage connected to the housing chamber. Rather, the collected liquid flows through a valve and into the suction side bearings, and then to the housing chamber. Even in the suction side bearings of Akei, there is no separation between a primary chamber and secondary chamber for each suction side bearing chamber as recited. 


Additional References

Please see attached PTO-892 form for additional references which are made of record but not relied upon for the current grounds of rejection. 

Glanvall (WO 8303641) – see Figure 1, bearings 7, 12 being fed by oil in passage 33 sequentially in series (see unlabeled passage between the two bearings), then having the discharged oil flow to the rotor chamber via path 35. This reference may be used in place of Moto as a 102 rejection of Claim 1. 

Englund (US 5037282) – see Figure 1, bearings 34, 36 being fed by oil in passage 56 sequentially in series (see other passage 56 between bearings 34, 36), then having the discharged oil flow to the rotor chamber via path 50 and opening 52. This reference may be used in place of Moto as a 102 rejection of Claim 1. 

Akei (US 2017/0356448) – see Figure 6, Akei described above, by suction side bearings 96, 98 meet requirements of Claim 1 in that they are fed in series then expel oil to the rotor chamber. 


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Monday, February 28, 2022